Citation Nr: 1819751	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a right ankle disability.

3.  Entitlement to increases in the (20 percent prior to September 19, 2017, and 40 percent from that date) staged ratings assigned for fibromyalgia.

4.  Entitlement to increases in the (10 percent prior to September 19, 2017, and 60 percent from that date) staged ratings assigned for reactive airway disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1989 to September 2002 and from July 1984 to June 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011 a hearing was held before a Veterans Law Judge (VLJ), who is no longer with the Board; a transcript is in the record.  The Veteran was offered, and declined, another hearing before a VLJ who would decide his appeal.  In June 2012, the matters were remanded for additional development.  An October 2017 rating decision granted a 60 percent rating for reactive airway disease and a 40 percent rating for fibromyalgia, each effective September 19, 2017.  The case is now assigned to the undersigned.


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of service connection for right ankle and low back disabilities and seeking increased ratings for fibromyalgia and reactive airway disease; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claims of service connection for right ankle and low back disabilities and seeking increased ratings for fibromyalgia and reactive airway disease; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204(a)(b).  

In a January 2018 statement, the Veteran stated "I request to withdraw from all open appeals."  As he has withdrawn his appeal in these matters, there remain no allegations of error of fact or law for appellate consideration in the matters.  Accordingly, the Board has no further jurisdiction in the matters, and the appeal in the matters of service connection for disabilities of the right ankle and low back, and the ratings for fibromyalgia and reactive airway disease, must be dismissed.




ORDER

The appeal in the matters of service connection for right ankle and low back disabilities and seeking increased ratings for fibromyalgia and reactive airway disease is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


